RESPONSE TO AMENDMENT

Claims 1-11 are pending in the application.  
Amendments to the claims, filed November 5, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Santoso (U.S. Pat. Pub. 2016/0177151) in view of Mikami (U.S. Pat. Pub. 2013/0068367).
Regarding claims 1 and 5, Santoso teaches a masking film (Abstract, Paragraph [0003]) comprising: an adhesion layer (Abstract) comprising a blend of hydrogenated styrene block copolymer and low density polyethylene (Abstract), the adhesion layer having an outer adhesion surface configured to contact a substrate (Paragraphs [0014]-[0015]), the outer adhesion surface having an average surface roughness Ra of between 100 nm and 350 nm and between 125 nm and 325 nm, respectively, as measured by a profilometer in accordance with ANSI/ASME Test Method B46.1-1985 (about 4 Ra to about 30 Ra, where Ra is expressed with units of microinches, which equals about 101.6 nm to about 762 nm, Paragraph [0025]); and a release layer on a side of the adhesion layer opposite the outer adhesion surface (Abstract).	

Mikami teaches an adhesive-backed article comprising a compliant film and a pressure-sensitive adhesive having a microstructured surface opposite the compliant film (Abstract) wherein the adhesive-backed article is to be attached to the surface of a substrate (Paragraph [0001]).  Mikami further teaches the microstructures are arranged at a pitch (average value of a distance between similar structural points of adjacent structures) of about 400 µm or less (Paragraph [0059]) because a pitch larger than 400 µm may undesirably result in a pattern of the features appearing on the surface of the film after application, thereby causing deterioration in the quality of the article’s appearance (Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the average spacing between peaks on the outer adhesion surface of the adhesion layer of Santoso be 400 µm or less as taught by Mikami in order to avoid the microstructural pattern from appearing on the surface of the film and thus deterioration in the quality of the article’s appearance.
The limitation “as measured by a profilometer in accordance with ANSI/ASME Test Method B46.1-1985” is a limitation referring to the method of testing the average spacing between peaks Sm and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the 
Regarding claim 2, Santoso teaches wherein the adhesion layer blend further comprises high density polyethylene (Abstract).
Regarding claim 3, Santoso teaches wherein the adhesion layer blend comprises 15 wt %-80 wt % hydrogenated styrene block copolymer (15 wt% to 90 wt%, Paragraph [0024]), 5 wt %-50 wt % low density polyethylene (10 wt% to 50 wt%, Paragraph [0024]), and 10 wt %-40 wt % high density polyethylene (10 wt% to 35 wt%, Paragraph [0024]).
Regarding claim 4, Santoso teaches wherein the adhesion layer blend comprises 40 wt %-70 wt % hydrogenated styrene block copolymer (15 wt% to 90 wt%, Paragraph [0024]), 5 wt %-30 wt % low density polyethylene (10 wt% to 50 wt%, Paragraph [0024]), and 10 wt %-40 wt % high density polyethylene (10 wt% to 35 wt%, Paragraph [0024]).
Regarding claim 6, Santoso teaches wherein the release layer comprises low density polyethylene (Paragraph [0029]).
Regarding claim 7, Santoso teaches wherein the release layer comprises a blend of low density polyethylene and high density polyethylene (Paragraph [0029]).
Regarding claim 8, Santoso teaches further comprising a core layer in between the adhesion layer and the release layer (Paragraph [0027]).
Regarding claim 9, Santoso teaches wherein the core layer comprises a blend of high density polyethylene and low density polyethylene (Paragraph [0027]).
Regarding claim 10, Santoso teaches wherein the core layer blend comprises 30 wt %-50 wt % low density polyethylene (40-60 wt%, Paragraph [0027]) and 50 wt %-70 wt % high density polyethylene (40-60 wt%, Paragraph [0027]).
Paragraph [0027]).
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 5, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the prior art cited in the Office Action provides two, disparate and non-correlatable parameters for an adhesive layers because according to Santoso, the adhesive has a surface roughness Ra, which is defined as the arithmetic average height of the micropeaks and microvalleys of the surface to the center line of the surface as measured by a profilometer, in a range of 0-1524 nm but Mikami does not discuss surface roughness Ra of its adhesive surface and instead describes regular patterns or groups of structures having a specific shape and size, including structures having a pitch P of up to 400 µm and a height h of 3,000 – 50,000 nm.  Applicant further argues that those skilled in the art would not conflate the surface roughness Ra of the adhesive described by Santoso with the height h of the patterned features described by Mikami because the patterned features are not comparable to the random distribution of peaks and valleys that are measured to evaluate surface roughness Ra and Mikami’s silence as to the surface roughness of the adhesive supports this conclusion.
However, Mikami does discuss the surface roughness Ra of the adhesive in Paragraphs [0076], Figs. 9 and 10, and Table 2.  As shown in Table 2, the surface roughness Ra of the inventive examples in Mikami range from 500 to 990 nm which overlaps what Santoso teaches as the surface roughness of its adhesive.  Additionally, even though Mikami discusses the average spacing between peaks (pitch) in terms of regular patterns or groups of structures having a specific shape and size, the desirability in Mikami’s teaching of having a pitch less than 400 
As such, Applicant’s arguments are deemed unpersuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 22, 2022